Citation Nr: 1341550	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  12-15 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for ocular histoplasmosis syndrome (OHS), left eye.


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to March 1999.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

Competent medical evidence indicates that it is as least likely as not that OHS, left eye, was contracted during active military service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, his OHS, left eye, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2012); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Given the favorable disposition of the claim of entitlement to service connection, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Legal Criteria and Analysis

The Veteran contends that he developed OHS as a result of his military service.  He asserts that he was exposed to the fungal spores that caused this disease while he was stationed in Omaha, Nebraska.  In his June 2012 VA Form 9 Appeal, the Veteran stated that he lived in Offutt Air force Base in Omaha, Nebraska, and that he was required to mow the lawn which "kicked up" soil and entered his lungs, as well as dig 24 holes.

Pertinent law provides that service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Service connection may be granted for a disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

In this case, the Veteran is currently diagnosed with OHS.  Numerous treatment records reflect that the Veteran currently has OHS which caused loss of vision in his left eye.  In June 2008, the Veteran, complaining of blurry vision in his left eye, underwent an eye examination at the Naval Hospital in Pensacola, Florida.  The examination revealed "histo" spots on his left retina, and the Veteran was diagnosed with OHS.

In an August 2008 letter, Dr. S.R.O., the head of Ophthalmology at the Naval Aerospace Medical Institute, also diagnosed the Veteran with OHS.  

The Veteran's service treatment records do not show a diagnosis of, or treatment for, OHS.  Nonetheless, the Veteran has submitted various medical treatise/internet articles which indicate that the fungus that causes histoplasmosis can be present in the soil in Omaha, Nebraska, and can cause ocular symptoms at times.  The Veteran's service personnel records show that he had active service in Omaha, Nebraska from March 1987 to October 1990.

The dispositive issue therefore is whether his current OHS is related to his active service.

The Veteran submitted an article from the National Eye Institute which stated that the Histoplasma capsulatum fungus "is released into the air when soil is disturbed by plowing fields... or digging holes.  Histoplasmosis is often so mild that it produces no apparent symptoms... However, histoplasmosis, even mild cases, can later cause a serious eye disease called [OHS]... [Histo spots] can result in complications years-sometimes even decades-after the original eye infection."  Facts About Histoplasmosis, National Eye Institute, Health Information, Histoplasmosis, http://www.nei.nih.gov/health/histoplasmosis/histoplasmosis.asp (last visited December 9, 2013).

Additionally, the Veteran submitted an August 2012 letter from Dr. S.G., a private eye specialist, who wrote that "[The Veteran] has been treated for macular degeneration of his macula caused by a neovascular membrane secondary to ocular histoplasmosis.  The yeast is typically endemic in the Midwestern region with a high concentration in areas such as Nebraska, Iowa and Indiana.  To the best of my ability, the probability that he acquired this while in Omaha is quite high."

In this case, the evidence shows that the Veteran's visual problems are caused by OHS, as diagnosed by multiple eye care professionals.  The Veteran's private eye specialist opined that the probability was "quite high," which is another way of saying that it is more likely than not (a greater than 50 percent probability), that the Veteran acquired the histoplasmosis infection, that eventually led to his visual problems, while he was in service.  The Veteran's private specialist explained that given the areas where he was stationed, histoplasmosis was most likely contracted in service.  There is no evidence to the contrary.  

Therefore, the evidence is at least in equipoise as to whether the criteria for service connection for OHS, left eye, are met.  Consequently, in resolving the benefit of the doubt in favor of the Veteran, service connection is warranted.  38 U.S.C.A. 
§ 5107(b) (2013).


ORDER

Service connection for ocular histoplasmosis syndrome, left eye, is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


